ZACKS FUNDS · Zacks Market Neutral Fund Class A Shares – ZMNAX Class C Shares - ZMNCX · Zacks All-Cap Core Fund Class A Shares - CZOAX Class C Shares - CZOCX · Zacks Small-Cap Core Fund - ZSCCX PROSPECTUS April 1, 2013 The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Zacks Funds Each a series of the Investment Managers Series Trust (the “Trust”) Each of the funds described in this Prospectus will be referred to as a “Fund” and collectively as the “Funds” Table of Contents SUMMARY SECTION 1 ZACKS MARKET NEUTRAL FUND 1 ZACKS ALL-CAP CORE FUND 9 ZACKS SMALL-CAP CORE FUND 13 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS 17 ZACKS MARKET NEUTRAL FUND 17 ZACKS ALL-CAP CORE FUND 19 ZACKS SMALL-CAP CORE FUND 21 MANAGEMENT OF THE FUNDS 23 PURCHASE OF SHARES 26 REDEMPTION OF SHARES 31 FREQUENT PURCHASES AND REDEMPTIONS 34 SHAREHOLDER SERVICES AND POLICIES 34 DIVIDENDS AND DISTRIBUTIONS 35 FEDERAL INCOME TAX CONSEQUENCES 35 FINANCIAL HIGHLIGHTS 37 FOR MORE INFORMATION 43 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. SUMMARY SECTION ZACKS MARKET NEUTRAL FUND Investment Objective The Zacks Market Neutral Fundseeks to generate positive returns in both rising and falling equity markets. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Class A Shares” on page 26 of this Prospectus. SHAREHOLDER FEES (paid directly from your investment) Class A Shares Class C Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase price or redemption proceeds) None 1.00%1 Redemption fee if redeemed within 30 days of purchase(as a percentage of amount redeemed, if applicable) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and full redemption requests) ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class C Shares Management fees 1.10% 1.10% Distribution and/or service (Rule 12b-1) fees 0.25% 1.00% Other expenses (including dividend and interest expense on short sales of 2.71%) 3.35% 3.35% Total annual fund operating expenses 4.70% 5.45% Expense waiver and reimbursements,2 (0.34)% (0.34)% Total annual fund operating expenses after fee waiver and/or expense reimbursements2 4.36% 5.11% 1 Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1.00% on any shares sold within 12 months of the date of purchase and 0.50% during months 13-18. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.65% and 2.40% of the average daily net assets for Class A Shares and Class C Shares of the Fund respectively. This agreement will remain in effect until March 31, 2016 and may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it reimbursed for three years from the date of any such waiver or reimbursement. 1 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Shares Class C Shares You would pay the following expenses if you did not redeem your shares: One Year Three Years Five Years Ten Years Class A Shares Class C Shares The example does not reflect sales load on reinvested dividends and capital gains.If these sales loads were included, your costs would be higher. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund’s portfolio turnover rate for the fiscal year ended November 30, 2012 was 80% of the average value of its portfolio. Principal Investment Strategies The goal of market neutral investing is to generate returns that are independent of the direction of the stock market.The Fund seeks a total return greater than the return on three-month U.S. Treasury Bills.The Fund attempts to maintain minimal exposure to general market risk by always having both long and short positions in stocks.The Fund has a long position in a security when it owns the security and has “sold short” a position when it sells a security it does not own.When the Fund has “sold short,” it must borrow the security in order to settle the sale and buy the security at a later date to pay back the lender.The Fund will not make a short sale if the market value of all short positions would exceed 100% of the value of the Fund’s net assets giving effect to such sale.The Fund will maintain long positions in stocks that Zacks Investment Management, Inc. (the “Advisor”) believes will outperform the market and short positions in stocks that the Advisor believes will underperform the market.The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies.Under normal circumstances, the Fund seeks to maintain a balance between investments that are expected to benefit from a general rise in stock prices and investments that are expected to benefit from a general stock market decline. The Fund pursues its investment objective by applying a hybrid research process, which uses both quantitative and qualitative criteria.One proprietary model the Advisor uses to quantitatively assess the attractiveness of a large universe of stocks is based primarily on an analysis of changing patterns of earnings estimates for a company (the "Zacks Rank").Under normal circumstances, the Advisor expects to invest primarily in equity securities with an emphasis on equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and American Depository Receipts (“ADRs”). ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. 2 Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Short Sales Risk.In order to establish a short position in a security, the Fund must first borrow the security from a broker or other institution to complete the sale. The Fund may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund may experience a loss. Management Risk. The Fund is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Risks of Mid-Cap and Small-Cap Companies. The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies. The securities of mid-cap or small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments and changes in the regulatory environment of foreign countries could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.In addition, changes in exchange rates and interest rates may adversely affect the value of the Fund’s foreign investments. 3 Performance The following performance information indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A Shares and by comparing the performance of the Fund with the performance of a broad-based market index. Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future.Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown.Updated performance information is available on the Fund’s website at www.zacksfunds.com. Annual Total Return (before taxes) For Class A Shares For each calendar year at NAV Class A Shares Highest Calendar Quarter Return at NAV (non-annualized): 5.40% Quarter Ended6/30/2012 Lowest Calendar Quarter Return at NAV (non-annualized): (4.65)% Quarter Ended6/30/2009 Average Annual Total Returns for the Periods Ended December 31, 2012 1 year 3 years Since Inception (07/24/08) Return Before Taxes Class A Shares (6.58)% (1.05)% (3.78)% Class CShares (2.66)% 0.13% (3.22)% Return After Taxes on Distributions Class A (6.58)% (1.05)% (3.82)% Return After Taxes on Distributions and Sale of Fund Shares Class A Shares (4.28)% (0.89)% (3.20)% Citigroup 3-Month T-Bill Index (Reflects no deductions for fees,expenses or taxes) 0.07% 0.09% 0.22% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. Furthermore, the after–tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.The after-tax returns are shown for the Class A shares and after-tax returns for Class C shares will vary. Investment Advisor Zacks Investment Management, Inc. Portfolio Managers Benjamin L. Zacks, Senior Portfolio Manager, and Mitch E. Zacks, Portfolio Manager, have been the portfolio managers of the Fund since its inception in July 2008. 4 Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the New York Stock Exchange is open for business by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. The Funds’ will report items of income, return of capital and gain and loss to you through Form 1099. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 SUMMARY SECTION ZACKS ALL-CAP CORE FUND Investment Objectives The Zacks All-Cap Core Fund primarily seeks capital appreciation and secondarily seeks to provide shareholders with income through dividends. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund.More information about these and other discounts is available from your financial professional and in the section titled “Class A Shares” on page 26 of this Prospectus. SHAREHOLDER FEES (paid directly from your investment) Class A Shares Class C Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase price or redemption proceeds) None 1.00%1 Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed, if applicable) 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and redemption requests) ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) Class A Shares Class C Shares Management fees 0.90% 0.90% Distribution and/or service (Rule 12b-1) fees 0.25% 1.00% Other expenses 0.89% 0.89% Total annual fund operating expenses 2.04% 2.79% Expense waiver and reimbursements2 (0.39%) (0.39%) Total annual fund operating expenses after fee waiver and/or expense reimbursements2 1.65% 2.40% 1 Class C Shares of the Fund are subject to a Contingent Deferred Sales Charge (“CDSC”) of 1.00% on any shares sold within 12 months of owning them and 0.50% during months 13-18. 2 The Fund’s advisor has contractually agreed to waive its fees and/or pay operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.65% and 2.40% of the average daily net assets for Class A Shares and Class C Shares of the Fund, respectively. This agreement is in effect until March 31, 2016 and may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Funds’, subject to limitations, for fees it waived and Fund expenses it reimbursed for three years from the date of any such waiver or reimbursement. 6 Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, and that the Fund's operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years Class A Shares Class C Shares You would pay the following expenses if you did not redeem your shares: One Year Three Years Five Years Ten Years Class A Shares Class C Shares The example does not reflect sales loads on reinvested dividends and capital gains.If these sales loads were included, your costs would be higher. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund’s portfolio turnover rate for the fiscal year ended November 30, 2012 was 50% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objectives by applying a hybrid research process, which uses both quantitative and qualitative criteria.Zacks Investment Management, Inc. (the “Advisor”) uses the Zacks Rank, a proprietary model, to quantitatively assess the attractiveness of a large universe of stocks based primarily on an analysis of changing patterns of earnings estimates for a company. The primary aim of the Zacks Rank model is to identify those companies most likely to experience positive earnings estimate revisions. From a smaller universe of stocks that are highly ranked by the quantitative model (approximately 300 securities), the portfolio managers select stocks with strong earnings potential using traditional "bottom-up" valuation metrics.Portfolio construction is driven by modern portfolio theory incorporating strict risk controls. Under normal circumstances, the Advisor expects to invest primarily in equity securities with an emphasis on equity securities of U.S. issuers. The Fund seeks to diversify its assets by investing in securities from a pool of more than one dozen industry sectors and over 200 industry groups. The Advisor allocates assets opportunistically based on market information and is not constrained by market capitalization or style parameters. Sector, capitalization and style allocations generally result from market trends regarding earnings information. Under normal circumstances, the Fund invests primarily in equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and American Depository Receipts (“ADRs”). ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. 7 Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Management Risk. The Fund is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Risks of Mid-Cap and Small-Cap Companies. The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies. The securities of mid-cap or small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger, more established companies. Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments and changes in the regulatory environment of foreign countries could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.In addition, changes in exchange rates and interest rates may adversely affect the value of the Fund’s foreign investments. Performance The following performance information indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year for Class A Shares and by comparing the performance of the Fund with the performance of a broad-based market index. Performance for classes other than those shown may vary from the performance shown to the extent the expenses for those classes differ. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Sales loads are not reflected in the bar chart.If these amounts were reflected, returns would be less than those shown. Updated performance information is available on the Fund’s website at www.zacksfunds.com. Annual Total Return (before taxes) For Class A Shares For each calendar year at NAV 8 Class A Shares Highest Calendar Quarter Return at NAV (non-annualized): 12.90% Quarter Ended9/30/2009 Lowest Calendar Quarter Return at NAV (non-annualized): (19.20)% Quarter Ended12/31/2008 Average Annual Total Returns for the Periods Ended December 31, 2012 1 year 5 years Since Inception (12/5/05) Return Before Taxes Class A Shares 6.33% (1.05) % 2.45% Class C Shares 10.96% (0.61)% 2.54% Return After Taxes on Distributions Class A Shares 6.31% (1.07)% 2.25% Return After Taxes on Distributions and Sale of Fund Shares Class A Shares 4.14% (0.89)% 2.06% Russell 3000 Index (Reflects no deductions for fees,expenses or taxes) 16.42% 2.04 % 4.15% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. Furthermore, the after–tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts.The after-tax returns are shown for the Class A shares and after-tax returns for Class C shares will vary. Investment Advisor Zacks Investment Management, Inc. Portfolio Managers Benjamin L. Zacks, Senior Portfolio Manager, and Mitch E. Zacks, Portfolio Manager, have been the portfolio managers of the Fund since its inception in December 2005. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the New York Stock Exchange is open for business by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. The Fund will report items of income, return of capital and gain and loss to you through Form 1099. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 9 SUMMARY SECTION ZACKS SMALL-CAP CORE FUND Investment Objective The Zacks Small-Cap Core Fund seeks capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the ZacksSmall-Cap CoreFund. SHAREHOLDER FEES (paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase price or redemption proceeds) None Redemption fee if redeemed within 30 days of purchase (as a percentage of amount redeemed, if applicable) 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance and full redemption requests) ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment Management fees 0.90% Distribution and/or service (Rule 12b-1) fees 0.25% Other expenses 27.89% Total annual fund operating expenses 29.04% Expense waiver and reimbursements1 (27.65)% Total annual fund operating expenses after fee waiver and/or expense reimbursements 1 1.39% 1 The Fund’s advisor has contractually agreed to waive its fees and/or pay for operating expenses of the Fund to ensure that total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.39% of the average daily net assets of the Fund. This agreement will remain in effect until March 31, 2016 and it may be terminated before that date only by the Trust’s Board of Trustees.The Fund’s advisor is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it reimbursed for three years from the date of any such waiver or reimbursement. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, and that the Fund's operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years Five Years Ten Years 10 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The Fund’s portfolio turnover rate for the fiscal year ended November 30, 2012 was 173% of the average value of its portfolio. Principal Investment Strategies The Fund pursues its investment objective by applying a hybrid research process which uses both quantitative and qualitative criteria.Zacks Investment Management, Inc. (the “Advisor”) uses a proprietary model to quantitatively assess the attractiveness of a large universe of stocks based on potential capital appreciation. The primary aim of the quantitative model is to identify those companies most likely to generate positive alpha, or excess return over the market, when adjusted for stock beta, or movement with the market.From a smaller universe of stocks that are highly ranked by the quantitative model, the portfolio managers select small-cap stocks with attractive risk/return characteristics based on qualitative criteria.Portfolio construction incorporates risk controls. Under normal circumstances, the Fund will invest at least 80% of its net assets (including amounts borrowed for investment purposes) in a diversified portfolio of equity securities of small capitalization companies, with an emphasis on equity securities of U.S. issuers. The Fund’s investments in equity securities may include common stock, preferred stocks and convertible securities.The Fund considers small capitalization companies to be companies within the range of those companies included in the Russell 2000 Index at the time of purchase.Because small capitalization companies are defined by reference to an index, the range of market capitalization companies in which the Fund invests may vary with market conditions.As of February 28, 2013, the market capitalizations of companies included in the Russell 2000 Index were between $2.2 million and $6.2 billion. The Fund is designed to be a “core” fund that seeks to combine both value and growth characteristics within the small-cap universe.The Fund seeks to diversify its assets by investing in securities from a pool of more than one dozen industry sectors. The Advisor allocates assets opportunistically based on market information and is not constrained by investment style parameters. Sector and style allocations generally result from a hybrid research process.Although not a primary investment strategy, the Fund may engage in short-sale transactions up to 25% of its net assets. Under normal circumstances, the Fund invests primarily in equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and American Depository Receipts (“ADRs”).ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.In addition, the Fund may invest in exchange traded funds (“ETFs”), which are investment funds traded on stock exchanges, that seek to track the returns of various equity indices. Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. Management Risk. The Fund is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Small-Cap Companies Risk. The securities of small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. 11 Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments and changes in the regulatory environment of foreign countries could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.In addition, changes in exchange rates and interest rates may adversely affect the value of the Fund’s foreign investments. Short Sales Risk.In order to establish a short position in a security, the Fund must first borrow the security from a broker or other institution to complete the sale. The Fund may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund may experience a loss. ETF Risk. Investing in one or more ETFs will generally expose the Fund to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself.The potential lack of liquidity in an ETF could result in its value being more volatile than the underlying portfolio of securities.In addition, as an investor in an ETF, the Fund will bear a proportionate share of the ETF’s fees and expenses, which may adversely affect the Fund’s performance. Performance The following performance information indicates some of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year by comparing the performance of the Fund with the performance of a broad-based market index. The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Updated performance information is available on the Fund’s website at www.zacksfunds.com. Annual Total Return (before taxes) For the calendar year at NAV Highest Calendar Quarter Return at NAV (non-annualized): 10.21% Quarter Ended 3/31/12 Lowest Calendar Quarter Return at NAV (non-annualized): (1.21)% Quarter Ended 6/30/12 Average Annual Total Returns for the Periods Ended December 31, 2012 1 year Since Inception (06/30/11) Return Before Taxes 19.48% 9.12% Return After Taxes on Distributions 19.18% 8.93% Return After Taxes on Distributions and Sale of Fund Shares 13.06% 7.77% Russell 2000 Index (Reflects no deductions for fees,expenses or taxes) 16.35% 3.28% 12 After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. Furthermore, the after–tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Investment Advisor Zacks Investment Management, Inc. Portfolio Managers Benjamin L. Zacks, Senior Portfolio Manager, and Mitch E. Zacks, Portfolio Manager, have been the portfolio managers of the Fund since its inception on June 30, 2011. Purchase and Sale of Fund Shares To purchase shares of the Fund, you must invest at least the minimum amount. Minimum Investments To Open Your Account To Add to Your Account Direct Regular Accounts Traditional and Roth IRA Accounts Automatic Investment Plan Gift Account For Minors Fund shares are redeemable on any business day the New York Stock Exchange is open for business by written request or by telephone. Tax Information The Fund’s distributions are generally taxable, and will ordinarily be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Shareholders investing through such tax-deferred arrangements may be taxed later upon withdrawal of monies from those arrangements. The Fund will report items of income, return of capital and gain and loss to you through Form 1099. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 13 MORE ABOUT THE FUNDS’ INVESTMENT OBJECTIVES, STRATEGIES AND RISKS ZACKS MARKET NEUTRAL FUND Investment Objective The Zacks Market Neutral Fundseeks to generate positive returns in both rising and falling equity markets.The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The goal of market neutral investing is to generate returns that are independent of the direction of the stock market.The Fund seeks a total return greater than the return on three-month U.S. Treasury Bills.There is no guarantee that the Fund will achieve its objective.The Fund's investment objective is not fundamental, and may be changed by the Board of Trustees without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund attempts to maintain minimal exposure to general market risk by always having both long and short positions in stocks.The Fund has a long position in a security when it owns the security and has “sold short” a position when it sells a security it does not own.When the Fund has “sold short,” it must borrow the security in order to settle the sale and buy the security at a later date to pay back the lender.The Fund must maintain collateral at least equal to the current market value of the security sold short. The Fund will not make a short sale if the market value of all short positions would exceed 100% of the value of the Fund’s net assets giving effect to such sale. The Fund will maintain long positions in stocks that the Advisor believes will outperform the market and short positions in stocks that the Advisor believes will underperform the market.The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies.Under normal circumstances, the Fund seeks to maintain a balance between investments that are expected to benefit from a general rise in stock prices and investments that are expected to benefit from a general stock market decline. The Fund pursues its investment objective by applying a hybrid research process, which uses both quantitative and qualitative criteria.One proprietary model the Advisor uses to quantitatively assess the attractiveness of a large universe of stocks is based primarily on an analysis of changing patterns of earnings estimates for a company (the "Zacks Rank"). The primary aim of the Zacks Rank model for the Fund is to identify companies most likely to experience positive earnings estimate revisions for long positions and companies most likely to experience lower earnings estimate revisions for short positions. From a smaller universe of stocks that are ranked by the quantitative model (approximately 300 securities), the portfolio managers using traditional "bottom-up" valuation metrics select stocks with strong earnings potential for long positions and select stocks with weak earnings potential for short positions. Portfolio construction is driven by modern portfolio theory incorporating strict risk controls. Under normal circumstances, the Advisor expects to invest primarily in equity securities with an emphasis on equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and ADRs.ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. The Fund seeks to diversify its assets by investing in securities from a pool of more than a dozen industry sectors and over two hundred (200) industry groups. The Advisor allocates assets opportunistically based on market information and is not constrained by market capitalization or style parameters. These policies are non-fundamental and may be changed by the Board of Trustees without shareholder approval. Investment Philosophy. The Advisor's investment strategy is based on the belief that just as the broader markets are driven by investors' expectations of interest rates, inflation and economic growth, each individual company's stock price is also driven by expectations. The most critical expectations are the projected earnings for the current quarter, the current fiscal year and the next fiscal year. These earnings expectations, or estimates, and their continual revisions are generated by approximately 3,500 securities analysts employed by over 200 brokerage/research firms providing ongoing investment research to the Advisor. These analysts closely monitor selected groups of companies, analyzing their financial data, their competitors and their markets. They also evaluate new products and services provided by the companies and meet with company executives to learn more about a company's operations. The analysts use this information to arrive at estimates of a company's future earnings. Statistical studies indicate that when analysts' earnings estimates for a company are revised upward, the stock, on average, will outperform the market. Conversely, if earnings estimates for a company are revised downward, the stock, on average, will underperform the market. The Advisor selects stocks to hold long that it believes will experience future upward estimate revisions or are attractively valued and consequently will experience upward price movements. Conversely, the Advisor will select stocks to short sell that it believes will experience future downward revisions or are overvalued and consequently will experience downward price movements.The Advisor relies on information provided by its affiliate, Zacks Investment Research, Inc., to make these investment decisions. 14 Zacks Investment Research, Inc. developed a system and database to monitor the earnings estimates of virtually all of the analysts that follow a given company. The Zacks database covers approximately 4,000 U.S. and Canadian companies and is updated daily. Zacks Investment Research, Inc. uses this database to produce the Zacks Rank, a ranking of companies based on patterns in earnings estimate revisions and deviations between reported quarterly earnings and analysts' estimates of earnings for the quarter. The Zacks Rank seeks to predict future relative investment performance over a three - to six- month horizon, for over 4,000 U.S. and Canadian companies. Zacks Investment Research, Inc. has been producing the Zacks Rank on a weekly basis since 1981. The Zacks Rank classifies companies into five categories, numbered one through five. The stocks in category one are expected to have upward estimate revisions and the stocks in category five are expected to have downward estimate revisions. The Advisor has used the Zacks Rank since 1994 as one factor when making stock selection decisions for institutional accounts. The Advisor uses the Zacks Rank as well as other factors, in managing investments in the Fund. Decision Process and Stock Selection. The Advisor's decision process is based on the portfolio managers' evaluation of a wide range of fundamental factors, including the Zacks Rank and other proprietary models, to determine if a company's stock should be purchased for or sold from the portfolio. Secondary Investment Strategies Although not primary investment strategies, the Fund is authorized to use certain derivative instruments for hedging and risk management strategies; enter into forward commitment transactions for the purchase and sale of securities on a "when-issued" or “delayed delivery" basis; engage in repurchase agreement transactions; invest up to 15% of the Fund's net assets in illiquid or restricted securities; and lend portfolio securities. These investment strategies are described in the Statement of Additional Information (“SAI”). The Fund may, for temporary defensive purposes, hold a substantial percentage of the Fund's assets in cash reserves (short-term money market instruments) during times in which investment risks in the equity markets appear substantial in the opinion of the Advisor. The Fund may not achieve its investment objective when invested for temporary defensive purposes. Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund.Common stock of an issuer in the Fund's portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company's capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns.Although the Fund seeks to minimize equity risk, it cannot be eliminated.The Fund’s long positions may decline in value at the same time that the value of the securities sold short increases, thereby increasing the potential for losses. As a result, the value of your shares may decrease. Short Sales Risk.In order to establish a short position in a security, the Fund must first borrow the security from a broker or other institution to complete the sale. The Fund may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund may experience a loss. The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. 15 Management Risk. The Fund is subject to management risk because it is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Risks of Mid-Cap and Small-Cap Companies. The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies. The securities of mid-cap or small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger-sized, more established companies. Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. Dividends on an issuer’s common stock are not fixed but are declared at the discretion of the issuer's board of directors. There is no guarantee that the issuers of common stocks in which the Fund invests will declare dividends in the future or that if declared they will remain at current levels or increase over time. Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.Financial reporting standards for companies based in foreign markets differ from those in the United States. Finally, the value of the currency of the country in which the Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Additional Risk Considerations In addition to the risks described above, there are certain other risks related to investing in the Fund. These risks are described further in the SAI. ZACKS ALL-CAP CORE FUND Investment Objectives The Zacks All-Cap Core Fund primarily seeks capital appreciation and secondarily seeks to provide shareholders with income through dividends. There is no guarantee that the Fund will achieve its objectives. The Fund's investment objectives are not fundamental, and may be changed by the Board of Trustees without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund pursues its investment objectives by applying a hybrid research process, which uses both quantitative and qualitative criteria.The Advisor uses the Zacks Rank to quantitatively assess the attractiveness of a large universe of stocks based primarily on an analysis of changing patterns of earnings estimates for a company. The primary aim of the Zacks Rank model is to identify those companies most likely to experience positive earnings estimate revisions. From a smaller universe of stocks that are highly ranked by the quantitative model (approximately 300 securities), the portfolio managers select stocks with strong earnings potential using traditional "bottom-up" valuation metrics. Portfolio construction is driven by modern portfolio theory incorporating strict risk controls. Under normal circumstances, the Advisor expects to invest primarily in equity securities with an emphasis on equity securities of U.S. issuers. The Fund seeks to diversify its assets by investing in securities from a pool of more than one dozen industry sectors and over 200 industry groups. The Advisor allocates assets opportunistically based on market information and is not constrained by market capitalization or style parameters. Sector, capitalization and style allocations generally result from market trends regarding earnings information. Under normal circumstances, the Fund invests primarily in equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and ADRs. ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.These policies are non-fundamental and may be changed by the Board of Trustees without shareholder approval. 16 Investment Philosophy. The Advisor's investment strategy is based on the belief that just as the broader markets are driven by investors' expectations of interest rates, inflation and economic growth, each individual company's stock price is also driven by expectations. The most critical expectations are the projected earnings for the current quarter, the current fiscal year and the next fiscal year. These earnings expectations, or estimates, and their continual revisions are generated by approximately 3,500 securities analysts employed by over 200 brokerage/research firms providing ongoing investment research to the Advisor. These analysts closely monitor selected groups of companies, analyzing their financial data, their competitors and their markets. They also evaluate new products and services provided by the companies and meet with company executives to learn more about a company's operations. The analysts use this information to arrive at estimates of a company's future earnings. Statistical studies indicate that when analysts' earnings estimates for a company are revised upward, the stock, on average, will outperform the market. Conversely, if earnings estimates for a company are revised downward, the stock, on average, will underperform the market. The Advisor selects stocks that it believes will experience future upward estimate revisions and consequently upward price movements. The Advisor relies on information provided by its affiliate, Zacks Investment Research, Inc., to make these investment decisions. Zacks Investment Research, Inc. developed a system and database to monitor the earnings estimates of virtually all of the analysts that follow a given company. The Zacks database covers approximately 4,000 U.S. and Canadian companies and is updated daily.Zacks Investment Research, Inc. uses this database to produce the Zacks Rank, a ranking of companies based on patterns in earnings estimate revisions and deviations between reported quarterly earnings and analysts' estimates of earnings for the quarter. The Zacks Rank seeks to predict future relative investment performance over a three – to six - month horizon, for over 4,000 U.S. and Canadian companies. Zacks Investment Research, Inc. has been producing the Zacks Rank on a weekly basis since 1981. The Zacks Rank classifies companies into five categories, numbered one through five. The stocks in category one are expected to have upward estimate revisions and the stocks in category five are expected to have downward estimate revisions. The Advisor has used the Zacks Rank since 1994 as one factor when making stock selection decisions for institutional accounts. The Advisor plan uses the Zacks Rank, as well as other factors, in managing investments in the Fund. Decision Process and Stock Selection. The Advisor's decision process is based on the portfolio managers' evaluation of a wide range of fundamental factors, including the Zacks Rank, to determine if a company's stock should be purchased for or sold from the portfolio. Secondary Investment Strategies Although not primary investment strategies, the Fund is authorized to use certain derivative instruments for hedging and risk management strategies; enter into forward commitment transactions for the purchase and sale of securities on a "when-issued" or “delayed delivery" basis; make short sales of securities; engage in repurchase agreement transactions; invest up to 15% of the Fund's net assets in illiquid or restricted securities; and lend portfolio securities. These investment strategies are described in the SAI. The Fund may, for temporary defensive purposes, hold a substantial percentage of the Fund's assets in cash reserves (short-term money market instruments) during times in which investment risks in the equity markets appear substantial in the opinion of the Advisor. The Fund may not achieve its investment objectives when invested for temporary defensive purposes. Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund.Common stock of an issuer in the Fund's portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company's capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. 17 Management Risk. The Fund is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Risks of Mid-Cap and Small-Cap Companies. The Fund may invest in equity securities of companies of any size capitalization, including mid-cap and small-cap companies. The securities of mid-cap or small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger-sized, more established companies. Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. Dividends on and issuer’s common stock are not fixed but are declared at the discretion of the issuer's board of directors. There is no guarantee that the issuers of common stocks in which the Fund invests will declare dividends in the future or that if declared they will remain at current levels or increase over time. Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.Financial reporting standards for companies based in foreign markets differ from those in the United States. Finally, the value of the currency of the country in which the Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Additional Risk Considerations In addition to the risks described above, there are certain other risks related to investing in the Fund. These risks are described further in the SAI. ZACKS SMALL-CAP CORE FUND Investment Objective The Zacks Small-Cap Core Fund seeks capital appreciation. The Fund's investment objective is not fundamental, and may be changed by the Board of Trustees without shareholder approval upon 60 days’ prior written notice to shareholders. Principal Investment Strategies The Fund pursues its investment objective by applying a hybrid research process which uses both quantitative and qualitative criteria.The Advisor uses a proprietary model to quantitatively assess the attractiveness of a large universe of stocks based on potential capital appreciation. The primary aim of the quantitative model is to identify those companies most likely to generate positive alpha, or excess return over the market, when adjusted for stock beta, or movement with the market. From a smaller universe of stocks that are highly ranked by the quantitative model, the portfolio managers select small-cap stocks with attractive risk/return characteristics based on qualitative criteria.Portfolio construction incorporates risk controls. Under normal circumstances, the Fund will invest at least 80% of its net assets (including amounts borrowed for investment purposes) in a diversified portfolio of equity securities of small capitalization companies, with an emphasis on equity securities of U.S. issuers.The Fund’s investments in equity securities may include common stock, preferred stocks and convertible securities.The Fund considers small capitalization companies to be companies within the range of those companies included in the Russell 2000 Index at the time of purchase.Because small capitalization companies are defined by reference to an index, the range of market capitalization companies in which the Fund invests may vary with market conditions.As of February 28, 2013, the market capitalizations of companies included in the Russell 2000 Index were between $2.2 million and $6.2 billion.The Fund is designed to be a “core” fund that seeks to combine both value and growth characteristics within the small-cap universe.The Fund seeks to diversify its assets by investing in securities from a pool of more than one dozen industry sectors. The Advisor allocates assets opportunistically based on market information and is not constrained by investment style parameters.Although not a primary investment strategy, the Fund may engage in short-sale transactions up to 25% of its net assets. 18 Under normal circumstances, the Fund invests primarily in equity securities of U.S. issuers. The Fund also may invest in equity securities of Canadian issuers and ADRs.ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks.In addition, the Fund may invest in ETFs that seek to track the returns of various equity indices.These policies are non-fundamental and may be changed by the Board of Trustees without shareholder approval. Investment Philosophy. The Advisor’s overall investment philosophy is to use quantitative methodologies combined with qualitative analysis to generate attractive risk-adjusted returns. The Advisor’s investment strategies emphasize insights from a disciplined research process that focuses on identifying investment anomalies. The Advisor’s security selection models are based on proprietary research and must incorporate solid economic principles as well as produce empirical results. The Advisor combines alpha generation models with risk-management systems as well as extensive qualitative oversight to seek to generate consistent risk-adjusted returns. The Advisor believes a systematic disciplined process, implemented through a full market cycle, is paramount in generating alpha over time. Decision Process and Stock Selection. The Advisor's decision process is based on the portfolio managers' evaluation of a wide range of fundamental factors and proprietary quantitative models, to determine whether a company's stock should be purchased for or sold from the Fund’s portfolio. The Fund may, for temporary defensive purposes, hold a substantial percentage of the Fund's assets in cash reserves (short-term money market instruments) during times in which investment risks in the equity markets appear substantial in the opinion of the Advisor. The Fund may not achieve its investment objectives when invested for temporary defensive purposes. Principal Investment Risks The Fund’s principal risks are mentioned below. Before you decide whether to invest in the Fund, carefully consider these risk factors and special considerations associated with investing in the Fund, which may cause investors to lose money. Market Risk.The market value of a security or instrument may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.The market value of a security or instrument also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Equity Risk. The value of the securities held by the Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by the Fund participate, or factors relating to specific companies in which the Fund invests. For example, an adverse event, such as an unfavorable earnings report, may depress the value of equity securities of an issuer held by the Fund; the price of common stock of an issuer may be particularly sensitive to general movements in the stock market; or a drop in the stock market may depress the price of most or all of the common stocks and other equity securities held by the Fund. The stock market has been subject to significant volatility recently which has increased the risk associated with an investment in the Fund.Common stock of an issuer in the Fund's portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. Common stock is subordinated to preferred stocks, bonds and other debt instruments in a company's capital structure, in terms of priority to corporate income, and therefore will be subject to greater dividend risk than preferred stocks or debt instruments of such issuers. In addition, while broad market measures of common stocks have historically generated higher average returns than fixed income securities, common stocks have also experienced significantly more volatility in those returns. Management Risk. The Fund is an actively managed portfolio. In acting as the Fund’s advisor, the Advisor applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these will produce the desired results. Small-Cap Companies Risk. The securities of small-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes or more erratic trading than securities of larger-sized companies or the market averages in general. In addition, such companies typically are subject to a greater degree of change in earnings and business prospects than are larger-sized, more established companies. 19 Income and Distribution Risk. The income that shareholders receive from the Fund through annual distributions is based primarily on the dividends and interest the Fund earns from its investments. Dividend payments the Fund receives in respect of its portfolio securities can vary widely over the short and long term. Dividends on an issuer’s common stock are not fixed but are declared at the discretion of the issuer's board of directors. There is no guarantee that the issuers of common stocks in which the Fund invests will declare dividends in the future or that if declared they will remain at current levels or increase over time. Foreign Investment Risk. Although the Fund will limit its investment in securities of foreign issuers to ADRs and Canadian issuers, the Fund's investments in non-U.S. issuers may involve unique risks compared to investing in securities of U.S. issuers. Adverse political, economic or social developments could adversely affect the value of the Fund's investments or prevent the Fund from realizing the full value of its investments.Financial reporting standards for companies based in foreign markets differ from those in the United States. Finally, the value of the currency of the country in which the Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Short Sales Risk.In order to establish a short position in a security, the Fund must first borrow the security from a broker or other institution to complete the sale. The Fund may not always be able to borrow a security, or to close out a short position at a particular time or at an acceptable price. If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund may experience a loss. The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. ETF Risk.ETFs are pooled investment vehicles that generally seek to track the performance of specific securities indices.ETFs are listed on stock exchanges and can be traded throughout the day at market-determined prices.Investing in an ETF will generally expose the Fund to the risks associated with owning the underlying securities the ETF is designed to track and to management and other risks associated with the ETF itself.The potential lack of liquidity in an ETF could result in its value being more volatile than the value of the underlying portfolio of securities.The level of risk involved in the purchase or sale of ETF shares is generally similar to the risk involved in the purchase or sale of common stock, with the exception that the pricing for ETF shares is based on a basket of securities. Disruptions in the markets for the securities underlying ETF shares purchased or sold by the Fund could result in losses on such shares.In addition, as an investor in an ETF, the Fund will bear a proportionate share of the ETF’s fees and expenses, which may adversely affect the Fund’s performance. Additional Risk Considerations In addition to the risks described above, there are certain other risks related to investing in the Fund. These risks are described further in the SAI. Portfolio Holdings Information A description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio securities is available in the SAI.Currently, disclosure of the Fund’s holdings is required to be made quarterly within 60 days of the end of each fiscal quarter, in the Fund’s Annual Report and Semi-Annual Report to Fund shareholders, and in the quarterly holdings report on Form N-Q. MANAGEMENT OF THE FUNDS Investment Advisor Zacks Investment Management, Inc. is an Illinois corporation formed in 1991 which maintains its principal offices at 1 South Wacker Drive, Suite 2700, Chicago, IL 60606 and acts as the investment advisor to the Funds pursuant to an investment advisory agreement (the “Advisory Agreement”) with the Trust.The Advisor is a wholly-owned subsidiary of Zacks Investment Research, Inc., an entity controlled by Leonard H. Zacks and Benjamin L. Zacks.Leonard H. Zacks and Benjamin L. Zacks are the directors of the Advisor.The Advisor is a registered investment advisor and serves as investment advisor or portfolio supervisor to investment portfolios with approximately $2.2 billion in assets as of December 31, 2012. Pursuant to the Advisory Agreement, the Funds pay the Advisor annual advisory fees as set forth below for the services and facilities it provides, payable on a monthly basis.For the fiscal year ended November 31, 2012, the Advisor received the following advisory fees from each Fund, after waiving fees and/or reimbursing Fund expenses pursuant to its expense limitation agreement with each Fund: 20 Fund Contractual Advisory Fees Advisory Fees Received as a Percentage of Average Daily Net Assets after fee waivers and/or expense reimbursements Market Neutral Fund 1.10% 0.76% All-Cap Core Fund 0.90% 0.51% Small-Cap Core Fund 0.90% 0.00% A discussion regarding the basis for the Board’s approval of the Advisory Agreement with respect to each Fund is available in the Funds’ Annual Report to shareholders for the fiscal year ending November 30, 2012. Portfolio Managers Benjamin L. Zacks, Senior Portfolio Manager at the Advisor, serves as portfolio co-manager of each Fund and provides a qualitative, fundamental overview of securities selected through the quantitative process.Mr. Zacks co-founded the Advisor in 1991 and has served in his current position since that time.He has served as a portfolio co-manager of the Zacks Market Neutral Fund since July of 2008 and the Zacks All-Cap Core Fund since December of 2005.Mr. Zacks co-founded Zacks Investment Research, Inc. in 1978 and served as Executive Vice President from 1978-1991. Mr. Zacks received a B.A. in Economics from Boston University. Mitch E. Zacks, Portfolio Manager at the Advisor, serves as portfolio co-manager of each Fund and oversees the modeling and quantitative process. Mr. Zacks joined the Advisor in 1996 and has been a portfolio manager with the firm since 1999.He has served as a portfolio co-manager of the Zacks Market Neutral Fund since July of 2008 and the Zacks All-Cap Core Fund since December of 2005.Mr. Zacks received a B.A. in Economics from Yale University and an MBA in Analytic Finance from the University of Chicago. The SAI provides additional information about the portfolio managers’ method of compensation, other accounts managed by each portfolio manager and each portfolio manager's ownership of securities of the Funds. Other Service Providers IMST Distributors LLC, (the “Distributor”), is the Trust’s principal underwriter and acts as the Trust’s distributor in connection with the offering of Fund shares.The Distributor may enter into agreements with banks, broker-dealers, or other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Trust, the Advisor or any other service provider for the Funds. Fund Expenses The Fund is responsible for its own operating expenses. The Advisor has contractually agreed, however, to waive its fees and/or pay for operating expenses of the Fund to ensure that the total annual fund operating expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend and interest expense on securities sold short, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation expenses) do not exceed 1.65% and 2.40% of the Zacks Market Neutral Fund’s and the Zacks All-Cap Core Fund’s average daily net assets for Class A Shares and Class C Shares, respectively, and at 1.39% of the Zacks Small-Cap Core Fund’s average daily net assets . This agreement is in effect until March 31, 2016, and may be terminated before that date only by the Trust’s Board of Trustees. Any reduction in advisory fees or payment of the Fund’s expenses made by the Advisor in a fiscal year may be reimbursed by the Fund in subsequent fiscal years if the Advisor so requests.This reimbursement may be paid by the Fund if the aggregate amount of operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the applicable limitation on Fund expenses.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made for a period of three years from the date the expenses were waived and/or Fund expenses were reimbursed.Any such reimbursement is contingent upon the Board’s subsequent review and ratification of the reimbursed amounts and may not cause the total fee paid by the Fund in a fiscal year to exceed the applicable limitation on Fund expenses.The Fund must pay current ordinary operating expenses before the Advisor is entitled to request any reimbursement of fees and/Fund expenses. 21 Prior Performance for Similar Accounts Managed by the Advisor The bar chart illustrates the variability of returns for each calendar year achieved by the Advisor for all accounts with investment objectives, policies and investment strategies substantially similar to that of the Zacks Market Neutral Fund. The composite performance does not represent the historical performance of the Zacks Market Neutral Fund and should not be interpreted as being indicative of future performance of the Zacks Market Neutral Fund. Average Annual Total Returns Inception April 1, 1994 to December 31, 2012 Average Annual Total Returns For the Periods Ended December 31, 2012 One Year Three Years Five Years Ten Years Since Inception (April 1994) Zacks Market Neutral composite accounts (1) 0.83% 3.00% 0.37% 5.13% 7.37% Citigroup 3-Month T-Bill Index (2) 0.07% 0.09% 0.45% 1.69% 3.09% The above charts summarize the composite performance of the Advisor’s investment results for all accounts with investment objectives, policies and investment strategies substantially similar to that of the Fund.The investment objective for those accounts is to maintain a long and short equity strategy using an investment methodology substantially similar to that of the Fund. Other accounts may have results different from this history due to client mandated investment guidelines, contributions and withdrawals, and effects of trading separate accounts. Actual performance results include reinvestment of dividends and other income, auditing fees (where applicable) and all transaction costs incurred in the maintenance of the investment. The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against market indices and does not represent the performance of the Fund. The similar accounts are not subject to certain investment limitations, diversification requirements and other restrictions imposed by the Investment Company Act of 1940, as amended (the “1940 Act”), and the Internal Revenue Code of 1986, as amended, which if applicable, may have adversely affected the investment results of the similar accounts.You should not consider this performance data as an indication of future performance of the Fund. The Zacks Market Neutral composite account is a composite of all accounts managed by the Advisor that are fully invested in the Market Neutral Strategy.The Zacks Market Neutral composite accounts reflect a deduction of a 1% annual management fee.The composite performance does not represent the historical performance of the Fund and should not be interpreted as being indicative of the future performance of the Fund. The Citigroup 3-Month T-Bill Index (“T-Bill Index”) measures monthly return equivalents of yield averages that are not marked to market. The T-Bill Index consists of the last three three-month Treasury Bill issues, respectively. Returns for this T-Bill Index are calculated on a monthly basis. It is not possible to invest directly in an index.The T-Bill Index does not incur expenses or reflect any deduction for taxes and cannot be purchased directly by investors. 22 PURCHASE OF SHARES General Each of the Zacks Market Neutral Fund and Zacks All-Cap Core Fund offers two classes of shares, designated as Class A Shares and Class C Shares. · Class A Shares generally incur sales loads at the time of purchase. · Class C Shares may incur sales loads at the time of redemption and are subject to higher ongoing distribution fees and service fees. Class C shares are available for purchase only through an approved broker-dealer or financial intermediary. By offering multiple classes of shares, each Fund permits each investor to choose the class of shares that is most beneficial given the type of investor, the amount to be invested and the length of time the investor expects to hold the shares. As described more fully below, each class of shares offers a distinct structure of sales loads, distribution fees and service fees and other features that are designed to address the needs of a variety of investors. Each class of shares generally has the same rights, except for the differing sales loads, distribution fees, service fees, any related expenses associated with each class of shares, and the exclusive voting rights by each class with respect to any distribution plan or service plan for such class of shares. The Zacks Small-Cap Core Fund currently offers one class of shares with no sales loads on purchase or redemption. To the extent allowed by applicable law, the Funds reserve the right to discontinue offering shares at any time or to cease operating entirely. Pricing Fund Shares The offering price of each Fund's shares is based upon the net asset values per share (“NAV”) (plus sales charges, as applicable) of the Fund or, where the Fund offers more than one Class, of the relevant Class. The differences between the classes' NAVs reflect the daily expense accruals of the distribution fees applicable to Class A Shares and Class C Shares. The NAV for each class of shares of the Funds and, with respect to the Zacks Small-Cap Core Fund the NAV for shares of the Fund, is determined once daily as of the close of the New York Stock Exchange (the "NYSE"), usually 4:00 p.m. Eastern time, each day the NYSE is open for trading. NAV for each class is determined for a Fund by dividing the value of the Fund's portfolio securities, cash and other assets (including accrued interest) attributable to the class, less all liabilities (including accrued expenses) attributable to the class, by the total number of shares of the class outstanding. The Funds value equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are trading, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded on NASDAQ are valued at the NASDAQ Official Closing Price produced by NASDAQ each business day. Debt securities are valued at the mean between the last available bid and asked prices for such securities or, if such prices are not available, at fair value considering prices for securities of comparable maturity, quality, and type. The Funds value securities for which market quotations are not readily available, including restricted securities, by a method that the Board believes accurately reflects fair value. Securities will be valued at fair value when market quotations are not readily available or are deemed unreliable, such as when a security's value or a meaningful portion of a Fund’s portfolio is believed to have been materially affected by a significant event. Such events may include a natural disaster, an economic event like a bankruptcy filing, a trading halt in a security, an unscheduled early market close or a substantial fluctuation in domestic and foreign markets that has occurred between the close of the principal exchange and the NYSE. In such a case, the affected Fund’s value for a security is likely to be different from the last quoted market price. In addition, due to the subjective and variable nature of fair market value pricing, it is possible that the value determined for a particular asset may be materially different from the value realized upon such asset's sale. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost. The Funds value exchange-traded options at the last sales price, or, if no last sales price is available, at the last bid price. Trading in securities on many foreign securities exchanges and over-the-counter markets is normally completed before the close of business on each U.S. business day. In addition, securities trading in a particular country or countries may not take place on all U.S. business days or may take place on days which are not U.S. business days. Changes in valuations on certain securities may occur at times or on days on which the Funds’ NAVs are not calculated and on which the Funds do not effect sales and redemptions of its shares. 23 Each Fund calculates its NAVs, and therefore effect sales and redemptions of its shares, as of the close of trading on the NYSE each day the NYSE is open for trading. The price at which a purchase or redemption is effected is based on the next calculation of NAV after the order is placed, as described below. Such calculation does not take place contemporaneously with the determination of the prices of certain foreign portfolio securities used in such calculation. How To Buy Shares The shares of each Fund are offered on a continuous basis through IMST Distributors LLC (the "Distributor"), as principal underwriter, located at Three Canal Plaza, Suite 100, Portland, Maine 04101.Shares may be purchased through members of the Financial Industry Regulatory Authority (“FINRA”) who are acting as securities dealers ("dealers") and FINRA members or eligible non-FINRA members who are acting as brokers or agents for investors ("brokers"). Dealers and brokers are sometimes referred to herein as authorized dealers. The Advisor may pay additional compensation, out of profits derived from the Advisor’s management fee and not as an additional charge to the Funds, to certain financial institutions (which may include banks, securities dealers and other industry professionals) for the sale and/or distribution of Fund shares or the retention and/or servicing of Fund investors and Fund shares (“revenue sharing”). These payments are in addition to any distribution or servicing fees payable under the Funds’ distribution and services plan, any record keeping or sub-transfer agency fees payable by the Funds, or other fees described in the fee table or elsewhere in the Prospectus or SAI. Examples of “revenue sharing” payments include, but are not limited to, payment to financial institutions for “shelf space” or access to a third party platform or fund offering list or other marketing programs, including, but not limited to, inclusion of the Funds on preferred or recommended sales lists, mutual fund "supermarket" platforms and other formal sales programs; granting the Advisor access to the financial institution’s sales force; granting the Advisor access to the financial institution’s conferences and meetings; assistance in training and educating the financial institution's personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial institutions may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of the Funds attributable to the financial institution, or other factors as agreed to by the Advisor and the financial institution or any combination thereof. The amount of these revenue sharing payments is determined at the discretion of the Advisor from time to time, may be substantial, and may be different for different financial institutions depending upon the services provided by the financial institution. Such payments may provide an incentive for the financial institution to make shares of the Funds available to its customers and may allow the Funds greater access to the financial institution’s customers. Shares may be purchased on any business day by completing the account application form and forwarding it, directly or through an authorized dealer, administrator, custodian, trustee, record keeper or financial adviser, to the Funds’ transfer agent. When purchasing shares of a Fund, investors must specify whether the purchase is for Class A Shares or Class C Shares. The minimum investment amount when establishing a regular account with each Fund is $2,500. The minimum for establishing a retirement account or a UGMA/UTMA account without an automatic investment plan is $1,000. To open an account with an automatic investment plan, the minimum is $500. The minimum amount for additional investments is $100 and for automatic investments is $50 per month. The minimum amounts for exchanges are $2,500 for a new regular account, $1,000 for a retirement account or a UGMA/UTMA account without an automatic investment plan, $500 for an automatic investment plan and $100 for additional investments. Additionally, the Funds may redeem any shareholder account (other than retirement accounts and accounts established through a broker for which the transfer agent does not have discretion to initiate transactions) that has been open for one year or more and has a balance of less than $1,000. Shareholders will receive written notice at least 60 days in advance of any involuntary redemption and will be given the opportunity to purchase at the relevant NAV without sales charge the number of additional shares needed to bring the account value to $1,000. There will be no involuntary redemption if the value of the account is less than $1,000 due to market depreciation.Investment minimums do not apply to purchases made through asset allocation programs, wrap fee programs and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals. Each Fund reserves the right to reject or limit any order to purchase Fund shares and/or to close any shareholder account if it is believed that the account is being used for fraudulent or illegal purposes. One or more of these actions will be taken when, at the Trust’s sole discretion, they are deemed to be in the Funds’ best interest, or when the Trust is requested or compelled to do so by governmental authority or by applicable law. Certain patterns of past purchase and sale transactions involving the Funds may result in the Trust rejecting or limiting, in the Trust’s discretion, additional purchases. Determinations in this regard may be made based on the frequency or dollar amount of previous purchase and sale transactions.The Trust also reserves the right to suspend the sale of the Funds’ shares in response to conditions in the securities markets or for other reasons. All checks submitted for the purchase of shares must be in U.S. dollars and must be drawn on a domestic bank. The Funds will not accept payment in cash or money orders. To prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler's checks or starter checks for the purchase of shares. The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks, or any conditional order or payment. 24 Please call (888) 453-4003 for wire instructions. The transfer agent will charge a fee against a shareholder's account, in addition to any loss sustained by a Fund, for any payment that is returned. It is the policy of the Funds not to accept applications under certain circumstances or in amounts considered disadvantageous to shareholders. The Funds reserve the right to reject any application. The transfer agent currently charges $15.00 for each redemption from an IRA account and $20.00 for each payment by wire.A $15.00 fee is charged for redemption proceeds sent via overnight delivery (additional charges may apply for Saturday delivery).There is also a $15.00 annual maintenance fee charged on retirement accounts. A Medallion signature guarantee must be obtained in those instances that require that a signature is guaranteed. Federal law requires all financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, you will be asked to provide your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box may not be accepted. The Funds reserve the right to close your account if this information is not provided. If the Funds do not have a reasonable belief of the identity of a customer, the account will be closed or will not be allowed to perform a transaction until such information is received. The Funds also reserve the right to close the account (minus any applicable sales or other charges) within 5 business days or take any other action required by law. Shares of the Funds have not been registered for sale outside of the United States. The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. Distribution and Services (Rule 12b-1) Plan The Funds have adopted a distribution and services plan (the "Plan") with respect to their Class A Shares and Class C Shares pursuant to Rule 12b-1 under the 1940 Act. Under the Plan, the Funds pay distribution fees in connection with the sale and distribution of their shares and service fees in connection with the provision of ongoing services to shareholders of each class and the maintenance of shareholder accounts.These distribution and service fees are paid to the Funds’ distributor and other broker-dealers for distribution or service activities. The amount of distribution fees and service fees varies between the classes of shares offered by the Funds. Because these fees are paid out of each Fund’s assets on an ongoing basis, these fees will increase the cost of your investment in a Fund. By purchasing shares subject to distribution fees and service fees, you may pay more over time than you would by purchasing shares with other types of sales charge arrangements. Long-term shareholders may pay more than the economic equivalent of the maximum front-end sales charge permitted by FINRA rules. The net income attributable to a class of shares will be reduced by the amount of distribution fees and service fees and other expenses of the Funds associated with that class of shares. The distribution fees payable under the Plan are at an annual rate of 0.75% of average daily net assets for Class C Shares. The service fees payable under the Plan are at an annual rate of up to 0.25% of average daily net assets for each class. To assist investors in comparing classes of shares, the tables under the Prospectus heading "Fees and Expenses of the Fund" provides a summary of sales charges and expenses and an example of the sales charges and expenses of each Fund applicable to each class of shares offered herein. To promote the sale of the Fund’s Class C Shares, the Advisor may pay brokers a sales commission in amounts up to 1.00% of the amount invested by their clients in the Class C Shares of the Fund. The Distributor receives and can pay as reimbursement to the Advisor all of the 12b-1 fees with respect to such shares, until the Advisor has recouped the amounts of its up-front payments. After the Distributor has reimbursed the Advisor for the amounts the Advisor has paid to such brokers, the broker will receive the ongoing 12b-1 fees associated with their clients’ investments. Up-front payments to broker-dealers are financed solely by the Advisor and are not financed by investors or the Funds. Class A Shares Under the Plan, a service fee at an annual rate of up to 0.25% of average daily net assets is deducted from the assets of a Fund's Class A Shares. Class A Shares of the Funds are sold at the offering price, which is NAV plus an initial maximum sales charge that varies with the amounts you invest as follows: 25 Class A Shares Sales Charge Schedule Your Investment Front-End Sales Charge As a % Of Offering Price* Front-End Sales Charge As a % Of Net Investment Dealer Reallowance As a % Of Offering Price Up to $50,000 5.75% 6.10% 5.00% $50,000-$99,999 4.50% 4.71% 3.75% $100,000-$249,999 3.75% 3.90% 3.00% $250,000-$499,999 2.60% 2.67% 2.00% $500,000-$999,999 2.00% 2.04% 1.50% $1 million or more See below** See below** 1.00% * The offering price includes the sales charge. ** See the "Large Order Net Asset Value Purchase Privilege" section on page 27. Because of rounding in the calculation of front-end sales charges, the actual front-end sales charge paid by an investor may be higher or lower than the percentages noted above. No sales charge is imposed on Class A Shares received from reinvestment of dividends or capital gain distributions. Class A Shares Purchase Programs Eligible purchasers of Class A Shares also may be entitled to reduced or waived sales charges through certain purchase programs offered by the Funds. Quantity Discounts. You may be able to lower your Class A sales charges if: · you assure the relevant Fund in writing that you intend to invest at least $50,000 in Class A Shares of the Fund over the next 13 months ("Letter of Intent") (see below); or · the amount of Class A Shares you already own in the Fund plus the amount you're investing now in Class A Shares is at least $50,000 ("Cumulative Discount"). By signing a Letter of Intent you can reduce your Class A sales charge level.Your individual purchases will be made at the applicable sales charge based on the amount you intend to invest over a 13-month period as stated in the Letter of Intent. Purchases resulting from the reinvestment of dividends and capital gains do not apply toward fulfillment of the Letter of Intent. Shares equal to 5.75% of the amount of the Letter of Intent will be held in escrow during the 13-month period. If, at the end of that time, the total net amount invested made is less than the amount intended, you will be required to pay the difference between the reduced sales charge and the sales charge applicable to the individual net amount invested had the Letter of Intent not been in effect. This amount will be obtained from redemption of the escrowed shares. Any remaining escrowed shares after payment to a Fund of the difference in applicable sales chargesshares will be released to you. If you establish a Letter of Intent with a Fund you can aggregate your accounts as well as the accounts of your immediate family members. You will need to provide written instructions with respect to the other accounts whose purchases should be considered in fulfillment of the Letter of Intent. The point of the Letter of Intent and Cumulative Discount is to let you count investments made at other times for purposes of calculating your present sales charge. Any time you can use the privileges to "move" your investment into a lower sales charge category, it's generally beneficial for you to do so. For purposes of determining whether you are eligible for a reduced Class A sales charge, you and your immediate family (your spouse or life partner and your children or stepchildren age 21 or younger) may aggregate your investments in a Fund. This includes, for example, investments held in a retirement account, an employee benefit plan, or at a financial advisor other than the one handling your current purchase. These combined investments will be valued at their current offering price to determine whether your current investment qualifies for a reduced sales charge. Investors must notify the Funds or an authorized dealer at the time of purchase whenever a quantity discount is applicable to purchases and may be required to provide the Funds, or an authorized dealer, with certain information or records to verify eligibility for a quantity discount. Such information or records may include account statements or other records for shares of the Funds in all accounts (e.g., retirement accounts) of the investor and other eligible persons, as described above, which may include accounts held at the Funds or at other authorized dealers. Upon such notification, an investor will pay the lowest applicable sales charge. Shareholders should retain any records necessary to substantiate the purchase price of the shares, as the Funds and authorized dealers may not retain this information. 26 Information about sales charges can be found on the Funds’ website www.zacksfunds.com or you can consult with your financial representative. Net Asset Value Purchases. You may be able to buy Class A Shares without a sales charge when you are: §reinvesting dividends or distributions; § participating in an investment advisory or agency commission program under which you pay a fee to an investment advisor or other firm for portfolio management or brokerage services; § financial intermediaries that: (i) are compensated by clients on a fee-only basis, including but not limited to investment advisors, financial planners, and bank trust departments; or (ii) have entered into an agreement with the Fund to offer Class A shares through a no-load network or platform, may buy without a sales charge on behalf of your clients; § exchanging shares of one Fund into the same class of shares of the other Fund; §a current trustee of the Trust; or § an employee (including the employee’s spouse, domestic partner, children, grandchildren, parents, grandparents, siblings and any dependent of the employee, as defined in Section 152 of the Internal Revenue Code) of the Advisor or of a broker-dealer authorized to sell shares of the Funds. § financial intermediaries who have entered into an agreement with the Fund’s distributor to offer shares to self-directed investment brokerage accounts that may or may not charge a transaction fee to its customers The Funds may waive the sales charges for investors in other situations as well.Your financial advisor or the Funds’ transfer agent (the “Transfer Agent”) can answer your questions and help you determine if you are eligible. Large Order Net Asset Value Purchase Privilege. There is no initial sales charge on purchases of Class A Shares in an account or accounts with an accumulated value of $1 million or more.From its own profits and resources, the Advisor may pay broker-dealers a finder’s fee equal to 1% of the amount of Class A shares sold with $1 million or more.If all or part of such an investment is subsequently redeemed within one year, you may be charged a CDSC of 1.00% on any shares you sell within 12 months of owning them and 0.50% during months 13-18.This CDSC is waived under certain circumstances, including the redemption of shares whose dealer of record at the time of the investment notifies the Fund or the Transfer Agent that the dealer waives the finder’s fee.Your financial advisor or the Funds’ transfer agent can answer your questions and help you determine if you are eligible. Class C Shares Under the Plan, a distribution fee at an annual rate of 0.75% of average daily net assets and a service fee at an annual rate of up to 0.25% of average daily net assets is deducted from the assets of the Funds’ Class C Shares. Class C Shares of the Funds are sold at NAV and are subject to a CDSC of 1.00% on any shares you sell within 12 months of purchasing them and 0.50% during months 13-18. The CDSC is assessed on an amount equal to the lesser of the then current market value of the shares or the historical cost of the shares (which is the amount actually paid for the shares at the time of purchase) being redeemed. Accordingly, no CDSC is imposed on increases in the NAV above the initial purchase price. Shareholders should retain any records necessary to substantiate the historical cost of their shares, as the Funds and authorized dealers may not retain this information. In addition, no CDSC is assessed on shares received from reinvestment of dividends or capital gain distributions. The Funds will not accept a purchase order for Class C Shares in the amount of $1,000,000 or more. In determining whether a CDSC applies to a redemption, a Fund assumes that the shares being redeemed first are any shares in the shareholder's account that are not subject to a CDSC, followed by shares held the longest in the shareholder's account. 27 Class C Shares Purchase Programs Eligible purchasers of Class C Shares may also be entitled to a reduction in or elimination of CDSC through certain purchase programs offered by the Funds. Investors must notify the Funds or an authorized dealer whenever a reduced CDSC is applicable and may be required to provide the Funds, or their authorized dealer, with certain information or records to verify eligibility for a reduced CDSC. This includes the redemption of shares purchased through a dealer-sponsored asset allocation program maintained on an omnibus record-keeping system, provided the dealer of record has waived the advance of the first year distribution and service fees applicable to such shares and has agreed to receive such fees quarterly. In addition, there are certain cases in which you may be exempt from a CDSC. These include: · the death or disability of an account owner (including a joint owner). This waiver applies only under certain conditions. Please contact your financial representative or the Funds’ transfer agent to determine if the conditions exist; · withdrawals made through an automatic withdrawal plan. Such withdrawals may be made up to a maximum of 12% of the net asset value of the account on the date of the withdrawal; · withdrawals related to certain retirement or benefit plans; or · redemptions for certain loan advances, hardship provisions or returns of excess contributions from retirement plans. In each of these cases, there are a number of additional provisions that apply in order to be eligible for a CDSC waiver. Your financial advisor or the Funds’ transfer agent can answer your questions and help you determine if you are eligible. Additional Share Purchase Programs Purchases by Telephone. Investors may purchase additional shares by calling (888) 453-4003.If elected on your account application, telephone orders will be accepted via electronic funds transfer from your bank account through the Automated Clearing House (“ACH”) network. You must have banking information established on your account prior to making a purchase. Your shares will be purchased at the public offering price (the NAV next calculated after receipt of your purchase order plus any applicable sales charge). Exchange Privilege. Shareholders may exchange shares of one Fund into the same class of shares of the other Fund.Exchanges between Class A Shares of the Funds are not subject to a sales charge.Exchanges between Class C Shares of the Funds are not subject to a CDSC.Your original purchase date will continue to apply for purposes of determining whether a CDSC applies.The minimum amounts for exchanges are $2,500 for a regular new account and $100 for existing accounts.The minimum for a retirement account or a UGMA/UTMA account without an automatic investment plan is $1,000.To open an account with an automatic investment plan, the minimum is $500. Dividend Reinvestment. You may reinvest dividends and capital gains distributions in shares of the Funds. Unless you request otherwise, dividends and capital gains distributions will be reinvested in shares of the Funds. Availability of Information Information regarding sales charges of the Funds and the applicability and availability of discounts from sales charges is available free of charge on our website at www.zacksfunds.com. The Prospectus and SAI are also available on the website. REDEMPTION OF SHARES Generally, holders of shares of the Funds may redeem for cash some or all of their shares without charge by the Funds (other than any applicable sales charge or redemption fee) at any time. As described under the Prospectus heading "Purchase of Shares," redemptions of Class C Shares or Class A Shares bought pursuant to the Large Order Net Asset Value Purchase Privilege may be subject to a CDSC. Redemptions completed through an authorized dealer, custodian, trustee or record keeper of a retirement plan account may involve additional fees charged by such person. Redemptions generally will be subject to federal income tax if you hold shares of a Fund in a taxable account. Except as specified below, payment for shares redeemed generally will be made within seven days after receipt by the transfer agent of the redemption request and any other necessary documents in proper form as described below. Such payment may be postponed or the right of redemption suspended as provided by the rules of the SEC. Such payment may, under certain circumstances, be paid wholly or in part by a distribution-in-kind of portfolio securities. A distribution-in-kind may result in recognition by the shareholder of a gain or loss for federal income tax purposes when such securities are distributed, and the shareholder may have brokerage costs and a gain or loss for federal income tax purposes upon the shareholder's disposition of such securities. If the shares to be redeemed have been recently purchased by check, the transfer agent may delay the payment of redemption proceeds until it confirms that the purchase check has cleared, which may take up to 15 calendar days from the date of purchase. Gain or loss for federal income tax purposes may be recognized by the shareholder upon redemption of shares. 28 If you hold shares of a Fund in an IRA or other retirement plan, you must indicate on the redemption request whether or not to withhold federal income tax. Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% federal income tax withholding. In addition, if you are a resident of certain states, state income tax also applies to non-Roth IRA distributions when Federal withholding applies.Please consult with your tax professional. You will be charged a redemption fee of 2.00% of the value of the shares being redeemed if you redeem your shares of a Fund (including exchanges) within 30 days of purchase.There will be no redemption fee on the redemption of shares acquired through reinvestment of distributions. The “first in, first out” (“FIFO”) method is used to determine the holding period; this means that if you bought shares on different days, the shares purchased first will be redeemed first for the purpose of determining whether the redemption fee applies. The redemption fee is deducted from your proceeds and is retained by a Fund for the benefit of its long-term shareholders. The redemption fee will not be charged in connection with the following exchange or redemption transactions: · transactions following death or disability of any registered shareholder, beneficial owner or grantor of a living trust with respect to shares purchased before death or disability; · transactions involving hardship of any registered shareholder; · systematic transactions with pre-defined trade dates for purchases, exchanges or redemptions, such as automatic account rebalancing, or loan origination and repayments; · transactions involving shares purchased through the reinvestment of dividends or other distributions; · transactions initiated by a Fund or a co-administrator (e.g., redemptions for not meeting account minimums, to pay account fees funded by share redemptions, or in the event of the liquidation or merger of a Fund); · transactions in cases when there are legal or contractual limitations or restrictions on the imposition of the redemption fee (as determined by a Fund or its agents in their sole discretion); · redemptions effected pursuant to asset allocation programs, wrap fee programs, and other investment programs offered by financial institutions where investment decisions are made on a discretionary basis by investment professionals; or · redemptions representing the return of excess contributions in retirement accounts. The Funds reserve the right to withdraw waivers, and to modify or terminate these waivers of the redemption fee at any time. Although the Funds aim to apply the redemption fee uniformly, the redemption fee may not apply in certain circumstances where it is not currently practicable for the Funds to impose the fee, such as redemptions of shares held in certain omnibus accounts or retirement plans that cannot implement the redemption fee. Written Redemption Requests. Shareholders may request a redemption of shares by written request in proper form sent directly to the Funds’ transfer agent (the “Transfer Agent”), P.O. Box 2175, Milwaukee, Wisconsin 53201-2301. For overnight delivery please use the Transfer Agent’s street address: 803 West Michigan Street, Milwaukee, Wisconsin 53233-2301. The request for redemption should indicate the number of shares or dollar amount to be redeemed, the Fund name, the class designation of such shares and the shareholder's account number. The redemption request must be signed by all persons in whose names the shares are registered. Signatures must conform exactly to the account registration. If the proceeds of the redemption exceed $100,000, or if the proceeds are not to be paid to the record owner at the record address or a previously designated bank and account, or if the record address has changed within the previous 15 calendar days, a shareholder must obtain a Medallion signature guarantee which may be obtained from one of the following: a bank or trust company; a broker-dealer; a credit union; a national securities exchange, a registered securities association or a clearing agency; a savings and loan association; a federal savings bank; or other financial intermediary. A notary public is not a sufficient guarantor. Generally, a properly signed written request with any required signature guarantee is all that is required for a redemption request to be in proper form. In some cases, however, additional documents may be necessary.Generally, in the event a redemption is requested by and registered to a corporation, partnership, trust, fiduciary, estate or other legal entity owning shares of a Fund, a copy of the corporate resolution or other legal documentation appointing the authorized signer and certified within the prior 60 calendar days must accompany the redemption request.Retirement plan distribution requests should be sent to the plan custodian/trustee to be forwarded to the transfer agent. In addition, a $15 fee will be charged for each redemption from a retirement account.Contact the plan custodian/trustee for further information. 29 In the case of written redemption requests sent directly to the Transfer Agent, the redemption price is the relevant NAV (less any applicable sales charge or redemption fee) next determined after the request in proper form is received by the Transfer Agent. Additionally, although not specifically related to redemptions, the Transfer Agent will also require a Medallion signature guarantee in the following situations: · If ownership is changed on the account; or · When establishing or modifying certain services on an account. Authorized Dealer Redemption Requests. Shareholders may place redemption requests through an authorized dealer following procedures specified by such authorized dealer. The redemption price for such shares is the NAV next calculated after an order in proper form is received by an authorized dealer provided such order is transmitted to the Transfer Agent by the time designated by the Transfer Agent. It is the responsibility of authorized dealers to transmit redemption requests received by them to the Transfer Agent so they will be received prior to such time. Redemptions completed through an authorized dealer may involve additional fees charged by the dealer. Telephone Redemption Requests. The Funds permit redemption of shares by telephone and for redemption proceeds to be sent to the address of record for the account or to the bank account of record as described below.A shareholder automatically has telephone redemption privileges unless the shareholder indicates otherwise by checking the applicable box on the account application form. For accounts that are not established with telephone redemption privileges, a shareholder may call the Transfer Agent at (888) 453-4003 to request that a copy of the Telephone Redemption Authorization form be sent to the shareholder for completion. Shares may be redeemed by calling the Transfer Agent at (888) 453-4003.The Transfer Agent and the Funds employ procedures considered by them to be reasonable to confirm that instructions communicated by telephone are genuine.If reasonable procedures are employed, then the Transfer Agent and the Funds will not be liable for following telephone instructions which they reasonably believe to be genuine. Telephone redemptions may not be available if the shareholder cannot reach the transfer agent by telephone, whether because all telephone lines are busy or for any other reason; in such case, a shareholder would have to use the Funds’ other redemption procedures previously described. These privileges are available for most accounts other than retirement accounts. If an account has multiple owners, the transfer agent may rely on the instructions of any one owner. For redemptions authorized by telephone, amounts of $100,000 or less may be redeemed daily if the proceeds are to be paid by check or by ACH and amounts of at least $1,000 up to $100,000 may be redeemed daily if the proceeds are to be paid by wire. The proceeds must be payable to the shareholder(s) of record and sent to the address of record for the account or wired directly to their pre-designated bank account for this account.This privilege is not available if the address of record has been changed within 15 calendar days prior to a telephone redemption request. Proceeds from redemptions payable by wire transfer are expected to be wired on the next business day following the date of redemption. The Transfer Agent's charge for each wire is currently $15. There is no charge to have proceeds paid via ACH and credit will generally be available in 2-3 business days. The Funds reserve the right at any time to terminate, limit or otherwise modify redemption privileges. Once a telephone transaction is placed, it cannot be cancelled or modified. Cost Basis Information As of January 1, 2012, federal law requires that open-end regulated investment companies report their shareholders' cost basis, gain or loss, and holding period to the IRS on their shareholders’ Consolidated Form 1099s when “covered” shares of the regulated investment companies are redeemed. Covered shares are generally any shares acquired (including pursuant to a dividend reinvestment plan) on or after January 1, 2012. The Funds have chosen “first-in, first-out” (“FIFO”) as their standing (default) tax lot identification method for all shareholders, which means this is the method the Funds will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing prices, and the entire position is not sold at one time. The Funds’ standing tax lot identification method is the method it will use to report the sale of covered shares on your Consolidated Form 1099 if you do not select a specific tax lot identification method. Subject to certain limitations, you may choose a method other than the Funds’ standing method at the time of your purchase or upon the sale of covered shares. Please refer to the appropriate Treasury regulations or consult your tax advisor with regard to your personal circumstances. 30 FREQUENT PURCHASES AND REDEMPTIONS The Trust’s Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders. The Funds are designed for long-term investors. The Funds discourage and do not accommodate frequent trading that is believed to be engaged in for the purpose of attempting to profit from anticipated market movements up or down ("market timing").In addition, a Fund may take action, which may include using its best efforts to restrict a shareholder’s trading privileges in the Fund, if that shareholder has engaged in four or more “round trips” in the Fund. Such trading may present risks to other shareholders in the Funds, including disruption of portfolio investment strategies with potential resulting harm to performance, and increased trading costs or Fund expenses. Thus, such trading may negatively impact a Fund’s NAV and result in dilution to long-term shareholders.To the extent that the Funds invest in small-cap securities to a significant degree, such securities may present greater arbitrage opportunities for short-term traders. In an effort to protect long-term shareholders, the Trust’s Board of Trustees has adopted policies and procedures which seek to detect and deter frequent trading that is believed to be engaged in for the purposes of market timing and to detect such trading activity at levels that may be detrimental to the Funds. These policies and procedures include the following: · The Trust reserves the right to reject or restrict any purchase or exchange order from any investor for any reason, including excessive, short-term or other abusive trading practices which may disrupt portfolio management strategies and harm Fund performance. · The Trust reserves the right to modify, limit or terminate the exchange privilege for any investor. · The Trust reserves the right to delay delivery of redemption proceeds up to seven days or to honor certain redemptions with securities, rather than cash. · To deter short-term and excessive trading, each Fund imposes a 2.00% redemption fee on shares redeemed (or exchanged) within 30 days of purchase. The Trust has delegated responsibility for implementing these policies and procedures to the Advisor. In making the determination to exercise these rights on behalf of the Trust, the Advisor may consider an investor's trading history in the Funds and accounts under common ownership or control, including the number and size of trades, frequency of trades and trading patterns such as frequent use of "roundtrips." The Advisor seeks to employ reasonable measures to detect frequent trading at levels that may be detrimental to the Funds.Although the Funds notify intermediaries of and request that they enforce these policies, the Funds cannot directly control activity through all channels and is dependent on intermediaries to enforce these policies. In certain cases, intermediaries may be unable to implement these policies or may not be able to implement them in the same manner as the Funds due to system limitations or other constraints or issues. Shareholders who invest through omnibus accounts may be subject to policies and procedures that differ from those applied to direct shareholders. The Funds reserve the right to limit an intermediary's future access to the Funds, up to and including termination of the selling agreement held with an intermediary. There is no assurance that these policies will be effective in limiting and deterring short-term and excessive trading in all circumstances. These policies and procedures may be amended at any time. SHAREHOLDER SERVICES AND POLICIES Listed below are some of the shareholder services the Funds offers to investors. For a more complete description of the Funds’ shareholder services, such as investment accounts, retirement plans, automated clearing house deposits, dividend diversification and the systematic withdrawal plan, please contact your authorized dealer. Dividend Reinvestment Plan A convenient way for investors to accumulate additional shares is by accepting dividends and capital gain distributions in shares of the Funds.Such shares are acquired at NAV (without a sales charge) on the applicable payable date of the dividend or capital gain distribution. Unless the shareholder instructs otherwise, dividends and distributions are automatically reinvested in shares of the same class of the Fund paying the dividend or distribution. Dividends and distributions are subject to federal income tax regardless of whether received in cash or invested in additional shares. This instruction may be made by writing to the Transfer Agent or by telephone by calling (888) 453-4003. The investor may, on the account application form or prior to any declaration, instruct that dividends and/or capital gain distributions be paid in cash or be reinvested in a Fund at the next determined NAV. If you elect to receive dividends and/or capital gain distributions in cash and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months or more, each Fund reserves the right to reinvest the distribution check in your account at the Fund’s current NAV and to reinvest all subsequent distributions. 31 Automatic Investment Plan An automatic investment plan (“AIP”) is available under which a shareholder can authorize each Fund and its agents to debit the shareholder's bank account on a regular basis to invest predetermined amounts in the Fund. The minimum investment amount for the AIP is $50 per month. Additional information is available from the transfer agent or your authorized dealer. Fund Information In order to reduce the amount of mail you receive and to help reduce expenses, we generally send a single copy of any shareholder report and Prospectus to each household. If you do not want the mailing of these documents to be combined with those of other members of your household, please contact your dealer or the transfer agent. DIVIDENDS AND DISTRIBUTIONS The Funds intend to pay dividends and capital gains distributions annually. The Funds expect that dividends and distributions paid on shares will consist of (i) investment company taxable income, which includes, among other things, ordinary income, short-term capital gains and income from certain hedging and interest rate transactions, (ii) net tax-exempt interest (i.e., the excess of income exempt from federal income taxation over certain disallowed deductions), and (iii) net capital gain (i.e., net long-term capital gains in excess of any net short-term capital loss for such year and any capital loss carryforwards from prior taxable years).The Funds may make other distributions as needed. The per share distributions on Class C Shares may be lower than the per share distributions on Class A Shares as a result of the higher distribution fees and service fees applicable to Class C Shares. Pursuant to the requirements of the 1940 Act, in the event the Funds makes distributions from sources other than income, a notice will accompany each distribution with respect to the estimated source of the distribution made.Such notices will describe the portion, if any, of the distribution which, in the Funds’ good faith judgment, constitutes net capital gains, short-term capital gain, investment company taxable income, net tax-exempt interest or a return of capital. The actual character of such distributions for federal income tax purposes, however, will only be determined finally by the Funds at the close of its fiscal year, based on the Funds’ full year performance and its actual net investment company taxable income, net tax-exempt interest and net capital gains for the year, which may result in a recharacterization of amounts distributed during such fiscal year from the estimates. FEDERAL INCOME TAX CONSEQUENCES The following discussion is very general.Since each shareholder’s circumstances are different and special tax rules may apply, you should consult your tax advisor about your investment in the Fund. You will generally have to pay federal income taxes, as well as any state or local taxes, on distributions received from the Fund, whether paid in cash or reinvested in additional shares.If you sell Fund shares, it is generally considered a taxable event. Distributions of net investment income, other than “qualified dividend income,” and distributions of short-term capital gains, are taxable for federal income tax purposes at ordinary income tax rates.Distributions of net capital gain (i.e., the excess of net long-term capital gain over net short-term capital loss) are taxable for federal income tax purposes as long-term capital gain, regardless of how long the shareholder has held Fund shares.For taxable years beginning on or before December 31, 2012, distributions reported as qualified dividend income are taxed to individuals and other non-corporate investors at rates applicable to long-term capital gains, provided certain holding period and other requirements are satisfied.Dividends paid by the Fund may qualify in part for the dividends received deduction available to corporate shareholders, provided certain holding period and other requirements are satisfied. You may want to avoid buying shares of the Fund just before it declares a distribution (on or before the record date), because such a distribution will be taxable to you even though it may effectively be a return of a portion of your investment. Dividends declared in October, November or December to shareholders of record as of a date in such month and paid during the following January are treated as if received on December 31 of the calendar year when the dividends were declared.Information on the federal income tax status of dividends and distributions is provided annually. If you are neither a citizen nor a resident of the United States, certain dividends you receive from the Fund may be subject to federal withholding tax.To the extent that the Fund’s distributions are subject to such withholding, the Fund will withhold federal income tax at the rate of 30% (or such lower rate as may be determined in accordance with any applicable treaty).Dividends that are reported by the Fund as “interest-related dividends” or “short-term capital gain dividends” are generally exempt from such withholding for taxable years of the Fund that began before January 1, 2012. 32 If you do not provide the Fund with your correct taxpayer identification number and any required certifications, you will be subject to backup withholding on your redemption proceeds, dividends and other distributions.Backup withholding will not, however, be applied to payments that have been subject to the 30% withholding tax on shareholders who are neither citizens nor residents of the United States.The backup withholding rate is currently 28% and is scheduled to increase to 31% in 2013. 33 FINANCIAL HIGHLIGHTS The following table is intended to help you understand each Fund’s financial performance for the period from its commencement of operations through November 30, 2012 (the Funds’ fiscal year end). Certain information reflects financial results for a single Fund share. The total return figures represent the percentage that an investor in the Funds would have earned (or lost) on an investment in the Funds (assuming reinvestment of all dividends and distributions). This information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm,for the fiscal years ended November 30, 2012, 2011, 2010, 2009, and 2008.Tait, Weller & Baker LLP’s report and the Funds’ financial statements are included in the Funds’ annual report which is available upon request. Market Neutral Fund – Class A Shares Year Ended November 30, 2012 Year Ended November 30, 2011 Year Ended November 30, 2010 Year Ended November 30, 2009 July 24, 2008* to November 30, 2008 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss )1 )1 )1 ) )1 Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) ) Less Distributions: From net investment income — — — ) — From net realized gains — Total distributions — — — ) — Net asset value, end of period $ Total return2 % % )% )% )%3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets5: Before fees waived and expenses absorbed % %4 After fees waived and expenses absorbed % %4 Ratio of net investment loss to average net assets6: Before fees waived and expenses absorbed )% )% )% )% )%4 After fees waived and expenses absorbed )% )% )% )% )%4 Portfolio turnover rate 80
